Citation Nr: 0704195	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from January 1992 to July 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston Massachusetts.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in April 2006.  Transcripts of said 
hearing have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


Service medical records note that the veteran complained of 
lower back pain for two weeks in May 1998.  He reported pain 
during running and walking a certain amount of distance.  He 
reported pain that radiated from the feet to the lower back.  
He was assessed with lower back pain.  At a VA examination of 
July 2003 the veteran was diagnosed with low back strain.  At 
the examination the veteran claimed chronic low back pain.  
Furthermore, the Board notes that service medical records 
reveal that the veteran complained of bilateral knee pain in 
November 1998 with pain in the right knee for a month.  It 
was noted that he had audible pops bilaterally.  He was 
assessed with right knee pain.  In August 2001 the veteran 
was again treated for bilateral knee problems.  The veteran 
reported chronic knee problems since basic training.  He was 
assessed with chronic bilateral knee pain.  At the VA 
examination of July 2003 the veteran reported that the left 
knee pain caused overuse of the right knee and therefore the 
right knee became painful.  He was diagnosed with bilateral 
knee strain.  The clinical findings during the examination 
appear to be normal.  The veteran is currently service 
connected for s/p synovectomy, left knee.  

It also appears that the AOJ rejected the diagnoses of low 
back strain and right knee strain.  (The AOJ cited to 
Sanchez-Benitez.)  Since it appears that the examinations 
results were normal, the examiner failed to establish a basis 
for entering a diagnosis.

At the Travel Board hearing of April 2006, the veteran 
testified that he fell off a five ton while in service and 
has had right knee problems ever since.  He also testified 
that he started having low back problems around the same time 
he started to have problems with his knees.  He stated that 
if he tries to do regular stretches with his feet straight 
out and he bends over, he gets tingling in the back of his 
legs.  

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination to determine the existence, 
nature and etiology of low back and 
right knee disabilities.  It is 
requested that the examiner determine 
the most likely diagnosis and if 
applicable the etiology any identified 
right knee or low back pathology.  If a 
diagnosis is not warranted, that fact 
should be established.  If a diagnosis 
is warranted, the basis for the 
diagnosis should be established.  The 
examiner should specifically comment as 
to whether it is as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the low back strain 
and right knee strain present are 
related to any injuries incurred in 
service and/or to the service connected 
left knee disability (s/p synovectomy, 
left knee), or whether such etiologies 
or relationships are unlikely (i.e., 
less than a 50-50 probability).  The 
claims folder should be made available 
to the examiner.  It is requested that 
reasoning be afforded in support of any 
opinion provided.  

2.  If the AOJ obtains an inadequate 
report or an unsupported medical 
opinion, there is an obligation to 
return the report as inadequate.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


